PER CURIAM*
Granted in part. Considering the unique facts presented in this case and in the exercise of our plenary authority pursuant to La. Const. Art. V, § 5 (A), we find the interests of justice warrant the appointment of a judge ad hoc to preside over this matter. The specific appointment will be made in a separate order accompanying this opinion. Because this appointment renders the recusal issues moot, the applications are denied in all other respects.
GENOVESE, J., recused.

Genovese, J. recused.